A0245C (Rev. l 1/16) Amcndccl .ludgment in a Crirninal Casc (NOTE: identify Changcs With Asterisks{*))

 

 

 

 

 

 

 

 

heet l _ __ _
UNITED STATES DlsTRJCT COURT
Westcrn District of Washington
UNITED STATES OF AMERICA AMENDED .]'UDGMENT lN A CRIMINAL CASE
V.
HYUN JOO HONG Case Number: 2:]7CR00163TSZ-002
USM Nurnber: 48458-086
Date of Original Judgment: I()/l 1/2018 Thomas W. Hillier / Michelle L. Malley
(Or Date of Last Amended Judgment) Defendant’s Attomey
Reason for Amendment: _
[:I Correction of Sentence on Remand (13 U.S.C. 3742(3(1) and (2)] [:i Modification of Supcrvision Conditions (18 U.S.C. §§ 3563(<:) or 3583(c))
I:I Reduction of Scntcnce for Changed Circumstances (Fed. R‘ Cl'im. P. 35(b)) l:l Modification of lmposed Term of lmprisonment for Extraordinary and
\:l Correction ofSentence by Senlencing Court (Fed. R. Crim4 P. 35('¢\)) COmP€]liHB RBESOHS(]S U-S-C- § 3532(€)(1))
Correction of Sentence for Clcrical Mistake {Fed. R. Crim. P. 36) l:l Modification of lmposed Tenn of Imprisonment for Retroactive Amendment(s]
to the Sentencing Guide|incs (]8 U.S.C. §3582(c)(2))
l:l Direct Motion to District Court Pursuant
|:| 23 U.s.C. § 2255 or |:l 13 U.s.c. § 3559(¢:).{7)
|:| Modincarion of restitution order (rs U.s.C. § 3664)
THE DEFENDANT:

pleaded guilty to count(s) l, 4, 8, 9, and 12

|:l pleaded nolo contendere to count(s)
which was accepted by the court.

l:l was found guilty on count(s)

 

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature cf Offense Offense Ended Count
18 U.S.C. §1349 4 Conspiracy to Commit Wire Fraud 06/2/2017 1
l8 U.S.C. §1343 Wire Fraud 4
18 U.S.C. §1343 Wire Fraud 8
18 U.S.C. §1343 Wire Fraud 9
18 U.S.C. §1343 Wire Fraud 12

The defendant is sentenced as provided in pages 2 through 8 of this judgmentl The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

[:| The defendant has been found not guilty on count(s)

 

2, 3, 5-7,10,11,13-
Count(s) 22, and 24 |:| is are dismissed on the motion of the United States.
lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,

or mailing address until all fines, restitution, costs, ancl_ special assessments imposed by this judgment are _liilly paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes m economic circumstances

Justin Arnold/Steven Masada
Assistant United States Attomey

 

 

OC'[. l l , 2013 l

tgte o Imposition of Judgment 8 ‘\
“"_`“‘~v§ 1 \/

ngnaturc of.ludgc d -__._-- \

Thomas S. Zilly, United States District Judg

…“iii`if“"‘)idv tv 165

Datc

A0245C (Re\ ll.'lé) Ainended Judgrnent in a Criminal Case (NOTE: ldentify Changcs with Asterisks[*))
Sheet 2 _ Imprisonment ‘

 

 

.ludgment j Pagc 2 ofB

DEFENDANT: HYUN JOO HONG
CASE NUMBER: 2:17CR00163TSZ-002

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

72 months on counts l, 4, 8, 9, and 12, to run concurrently

The court makes the following recommendations to the Bureau of Prisons:

Placement as close to Scattle, WA as possible

l:l The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district
|j at |:l a.m. |:l p.m. on

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:| before 2 p.m. on

 

|:l as notified by the United States Marshal.
as notified by the Probation or Pretrial Services Of`f`rce, but not earlier than Januarv 10, 2019.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245C (Rev. l l.'l()) Amended _ludgment in a Criininal Case [NOTE: identify Changes with Asterisks(*)}
Sheet 3 _ Supeivised Release

 

.ludgn'ient _ Page 3 ot`8

DEFENDANT: HYUN JOO HONG
CASE NUMBER: 2:17CR00] 63TSZ-002

 

th

SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
3 years
MANDATORY CONDITI()NS
l. You must not commit another federal, state or local crime
2. You must not unlawfully possess a controlled substance
3. You must refrain fro_m any unlawful use of`a controlled substance You must submit to one drug test within 15 days

of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:l The above dnig testing condition is suspended based on the court’s determination that you pose a low risk of
future substance abuse (check g'fapp!iwble)

4. You must make restitution in accordance With 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Of t‘€Sti‘tuliOn. (check ifnppi'icnb/e)

You must cooperate in the collection of DNA as directed by the probation officer. (check ;fapp!icabte)

|:|

You must comply with the requirements o_f the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901_, et seq.) as directed by the probation officei', the Bureau of Prisons, or _any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense (checky'app!icable)

7. |:l You must participate in an approved program for domestic violence (check Japp!rcab!e)

You must comply With the standard conditions that have been adopted by this court as well as with any additional
conditions on t e attached pages

A0245C {Rev. l l 16) Ainended Judgi~nent in a Criminal Casc ( NOTE: ldentify Clianges with Asteiisks(*)}
Sheet 3A _ Supeivised Release

 

ludginent _ Page 4 01`8

DEFENDANT: HYUN J 00 HONG
CASE NUMBER: 2117CR00163TSZ-002

STANDARD CONI)ITIONS OF SUPERVISION

AS part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep inforined, report to the court about, and bring about improvements
in your conduct and condition

1. You must report to the probation office in the federal_judicial district where you are authorized to reside within 72 hours
of your release from im nsonment, unless the probation officer instructs you to report to a different probation office or
within a different time rame.

2. After initially reporting to the probation office, yo_u will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You r_nu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to chan e where ou live or anything about your
living arrangements TS:uch as the peo le you live with), you must notify the pro ation of icer at least 10 days before the
change If notifying e probation of icer iii advance is not ossibie due to unantici ated circumstances, you must notify
the probation officer within 72 hours of becoming aware o a change or expected cliange.

6. You must allow the probation officer to_vi_sit you at any time at your home or elsewhere and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7 . You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full~tinie employment, unless
the probation officer excuses you from doing so. lf you plan to chan e where you work or anything about your work
(such as our position or your job res onsibilities), you must notify t e probation officer at least 10 days before the
change ffnotifying the probation of icer at least 10 days in advance is not possible due to unanticipated circumstances
you must notify the probation officer within 72 hours of becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is_ engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You r_nust not own, possess, or have access to a firearm, ammunition, destructive devicez or dangerous weapon (i.e.,
anything that was designed, or was modified for, the Specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court `

12. If the probation officer determines that you pose a risk to another person (including_ an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk_

13. You must follow the instructions of the probation officer related to the conditions of supervision

Ul

U.S. Probation Office Use Only

A U.S._probation officer has instructed_n_ie on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions F or further information regarding these conditions, see Overvi`ew ofProban`on
and Siipervi`sed Release Conct'i'ti'oiis, available at www.uscourts.gov.

Defendant’s Signature Date

 

 

A0245C (Rev. l 1 '16) Ainendecl Judglnent in a Ciiininal Case (NOTE: Identify Changes with Asterisks(*))
Sheet 3D _ Supervised Release

 

ludginent _ Page 5 ofS

DEFENDANT: HYUN JOO HONG
CASE NUMBER: 2:17CR00163TSZ-002

SPECIAL CONDITIONS ()F SUPERVISION

1. The defendant`s employment must be approved in advance by the probation officer. The defendant may not
engage in any paid occupation or volunteer service that exposes him/her, either directly or indirectly, to
minors, unless approved iri advance by the probation officer.

2. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendants federal income tax
retuiris.

3. The defendant shall disclose all assets and liabilities to the probation office The defendant shall not
transfer, sell, give away, or otherwise convey any asset, without first consulting with the probation office

4. lf the defendant maintains interest in any business or enterprise the defendant shall, upon request,
surrender and/or make available, for review, any and all documents and records of said business or
enterprise to the probation office

5. The defendant shall maintain a single checking account in his or her name The defendant shall deposit into
this account all income, monetary gains, or other pecuniary proceeds, and make use of this account for
payment of all personal expenses This account, and all other bank accounts, must be disclosed to the
probation office

6. The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or
obtaining a loan without approval of the defendants U.S. Probation Officer.

7. Restitution in the amount of $12,726,352.67 is due immediately Any unpaid amount is to be paid during
the period of supervision in monthly installments of not less than 10% of his or her gross monthly
household income lnterest on the restitution shall be waived.

8. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C. §103 0(e)(1)), other electronic communications or data storage devices
or media, or office, to a search conducted by a United States probation officer, at a reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition
of supervision Failure to submit to a search may be grounds for revocation The defendant shall warn any
other occupants that the premises may be subject to searches pursuant to this condition.

A0245C (Rev. l 1“16) Ainended Judgirient in a Ci'iininal Casc (NOTE: ldentify Clianges with Asterisks(*))
Sheet 5 _ Criminal Monetary Penalties

 

_ludgmenl a Page 6 of 8

DEFENDANT: HYUN JOO HONG
CASENUMBER: 2:17CR00163TSZ-002

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessnlent* Fine Restitution
TOTALS $ 500 $ N/A $ Waive $ 12,726,352.67
l:l The determination of restitution is deferred until . An Amendea' Juti'gmenr in a Ci'i`mi`naf Casc (AO 245C)

will be entered after such determination
|:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss”‘ Restitution Ordered Priority or Percentage
See Appendix A 812,726,352.67
TOTALS 8 0.00 812,726,352.67

|j Restitution amount ordered pursuant to plea agreement $

 

|:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived for the [l fine restitution
ll the interest requirement for the g fine l:l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived

* lustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, l 10, llOA, and 113A of Title 18 for
offenses committed on or after Septernber 13, 1994, but before April 23, 1996.

A0245C (Rev. l 1116) Amended Judginent in a Criininal Case (NOTE: ldentify Changes with Asterisks(*))
Sheet 6 j Scliedule of Payments

 

ludginent _ Page '." 0f8

DEFENDANT: HYUN JOO HONG
CASE NUMBER: 2:17CR00163TSZ-002

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYl\/IENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of impiisonment1 no less than 25% of their inmate gross monthly income or 825.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

l:| During the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney‘s Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution.

Unless the court has expressly ordered otherwise, if this judgment imposes iinprisonment, payment of cn`minal monetary '
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Pi'ogram are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ics) designated to receive restitution specified on the Criminal l\/fonetaries (Sheet 5) page

T he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
Joint and Several

Defendant and Co-Defendant Names and Case Numbers (inci'ndi'ng defendant mimber), Total Amount, loint and Several
Amount, and corresponding payee, if appropriate

* $12,726,352.67, the total amount ordered against co-defendant Sung Hong, United States v. Sung Hong, CRl7-161-
1 TSZ

T he defendant shall pay the cost of prosecution
T he defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

See Preliminary Order of Forfeiture

Payinents shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs1 including cost of prosecution and court costs.

 

 

 

 

A0245C (Rev. l 1/16) Amended Judgment in a Criminal Case (NOTE: Identify Clianges with Asterisks(*))
Judgrncnti:P,-;ge 8 ofS
DEFENDANT: HYUN JOO HONG
CASE NUMBER; 2:17CR00163TSZ-002
APPENDI)< A
Victim g

s.A. $20,000.00

D.A. & J.A. $3,916,300.00

c.A 522,572.38

P.B. & M.K.B 555,630.26

A_i.c. sea,soo.oo

J.c. a i.c. 5136,300.00

A.c. st s.H.c $3,000,000.00

D.C. $230,637.60

A`c. $11,750.00

H.c. & J.c 5218,679.49

J.C. $227,121.00

1_.E $134,314.31

c.E a E.E 5100,000.00

l<.G. a r\n.c 595,766.33

J.G a K.G. 519,500.00

P.K. & A.l<. 5247,715.12

rvr.l<. 51,356,323.10

B.W.K. sie,soo.oo

P.N. st i_ N_ siss,asn.ss

B.o_ & R_o. 51,112.24

s.c.o. 542,000.00

J.Y.P_ 525,200.00

G.K.P. $50,000.00

s.Q. & J.Q. 5230,934.43

c.s. & A.s. 5563,130.00

s.W.c. 5277,716.49

M.s. & s.s. $937,951.14

J.s. & J.l<. 550,000.00

s.s. 520,000.00

c.s. ss,sse.sa

T.c.l. 554,171.27

c_v. a M.\/. $63,403.69

M.H.Y. &Y.J.Y. ` $149,700.00

Y.Y_ $10,000.00

K.Y. 5_130!050.00

512,726,352.67

 

 

